Order entered January 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00590-CV

                                JOYCE NEMONS, Appellant

                                               V.

                                JULIUS EKHATOR, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-55250-2012

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated July 8, 2014, we

informed appellant that the Court Reporter had notified us that the reporter’s record had not been

filed because appellant had not (1) requested the record; or (2) paid for or made arrangements to

pay for the record. We directed appellant to provide the Court with written verification she had

requested the record and had paid for or made arrangements to pay for the record, or had been

found entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the required documentation within ten days might result in the appeal being ordered

submitted without the reporter’s record.     To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the reporter’s
record. Therefore, we ORDER this appeal submitted without a reporter’s record. Appellant’s

brief is due THIRTY DAYS from the date of this order.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE